                                          Case 5:20-cv-03801-VKD Document 24 Filed 05/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     RICKEY WILLIAMS,                                   Case No. 20-cv-03801-VKD
                                                        Plaintiff,
                                   9
                                                                                            SECOND ORDER TO SHOW CAUSE
                                                 v.                                         WHY ACTION SHOULD NOT BE
                                  10
                                                                                            DISMISSED
                                  11     COUNTY OF SAN MATEO, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Rickey Williams filed this action on June 9, 2020. Dkt. No. 1. On January 4,

                                  15   2021, in view of the COVID-19 pandemic and suspension of personal service of process by the

                                  16   U.S. Marshals Service, the Court issued an order permitting the Clerk of the Court to issue notices

                                  17   of waiver of service of summons, which Mr. Williams could complete and serve upon defendants.

                                  18   Dkt. No. 19. If defendants elected not to waive service, the Court indicated that Mr. Williams

                                  19   could engage a process server and apply to the Court for an order requiring defendants to bear the

                                  20   cost of the process server. Id. The notices of waiver issued on January 5, 2021. Dkt. Nos. 21, 22.

                                  21          The Court set an initial case management conference for April 6, 2021, with the parties’

                                  22   joint case management statement due by March 30, 2021. Dkt. No. 20. No party submitted a case

                                  23   management statement as ordered. The Court continued the April 6 case management conference

                                  24   to May 18, 2021, with a case management statement due by May 11, 2021. Dkt. No. 23. The

                                  25   Court further ordered Mr. Williams to submit a status report by April 8, 2021 advising the Court

                                  26   of his efforts to serve defendants with process and/or the notice of waiver. Id.

                                  27          Mr. Williams did not file a status report by April 8 as ordered. No party submitted a case

                                  28   management statement by May 11 as ordered.
                                          Case 5:20-cv-03801-VKD Document 24 Filed 05/12/21 Page 2 of 2




                                   1          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                   2   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                   3   (1962). However, all named parties, including unserved defendants, must consent to magistrate

                                   4   judge jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C.

                                   5   § 636(c)(1); Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked

                                   6   jurisdiction to dismiss case on initial review because unserved defendants had not consented to

                                   7   proceed before magistrate judge).

                                   8          Accordingly, Mr. Williams is directed to file a written response to this order by May 18,

                                   9   2021 and to appear before this Court on May 25, 2021 at 10:00 a.m. in Courtroom 2, Fifth Floor,

                                  10   280 South First Street, San Jose, California 95113 and show cause why the Court should not

                                  11   reassign this action to a district judge and recommend that it be dismissed without prejudice for

                                  12   failure to prosecute, including failure to serve defendants, and for failure to comply with prior
Northern District of California
 United States District Court




                                  13   orders of this Court. The May 18, 2021 case management conference is hereby VACATED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 12, 2021

                                  16

                                  17
                                                                                                     VIRGINIA K. DEMARCHI
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
